Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
Claim Objections
The objection of claim 8 is withdrawn in response to Applicant’s amendment to introduce the correct symbol into the claim.
Election/Restriction
Claims 1-14 and 19-20, wherein the tumor antigen is CD19, are under examination. 
Claims 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
Applicants traversed the rejection of claims 1-3 and 7 over Wei et al. (2019, Nature, Vol. 576, 19/26, p. 471-499; "Wei" hereafter) in view of Tang et al. (JCI Insight, 2020, 5(4):e133977, p. 1-17; "Tang" hereafter).  
Specifically, Applicants argued that “[e]ven if the combination of Wei and Tang would establish a prima facie case of obviousness (which Applicant does not concede), the superior synergistic effects arising from the double-knockout of Reg1 and TGFBRII reported in the instant application would be sufficient to rebut such a prima facie case.  As set forth in MPEP § 2145, an applicant can rely on evidence showing that the claimed invention yields unexpectedly improved properties or properties not present in the prior art to rebut an obviousness rejection. Further, the law is well settled that "[w]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art;" emphasis added. See Pfizer v. Apotex, 480 F.3d 1348, 1370 (Fed. Cir., 2007). "When considering obviousness of a combination of known elements, the operative question is [ ] 'whether the improvement is more than the predictable use of prior art elements according to their established functions," MPEP §2141, citing KSR v. Teleflex, 127 S. Ct. 1727, 1740. "Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism")." MPEP §716.02(a), citing Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Emphasis added.... In summary, the genetically edited T cells with Reg1 and TGFBRII double knockout showed enhanced cell expansion, longevity and proliferation capacity in culture, enhanced potency (e.g., enhanced cytotoxicity), and enhanced CAR T efficacy in animal models (via, e.g., longer persistence). In addition, disrupting both the Reg1 and TGFBRII genes exhibited synergistic effects in anti-tumor activity and CAR T cell expansion and persistence as observed in animal models. Page 2, lines 23-28.”
Contrary to Applicant’s assertions, the instant claims are not limited to the specific gRNA sequences targeting TGFBRIII or Reg1 used in the experiments set forth in the specification as filed. The scope of the instantly rejected claims 1-3 and 7 generically encompasses T cells comprising any disruption in TGFBRIII or Reg1. Applicants have not provided any evidence of unexpected properties associated with the full scope of T cells comprising (i) a disrupted Regnase-1 gene; (ii) a disrupted TGFBRIII gene; and (iii) a nucleic acid encoding a CAR that binds any tumor antigen, encompassed by the instant claims.  Applicant’s showing in the specification as filed is not commensurate in scope with the claimed invention. 
Regarding claims 4-5, which recite TGFBRIII and Reg1 target sequences and gRNA targeting these sequences, the prior art also discloses gRNA targeting both TGFBRII and Reg1. 
Benson et al. describes gRNA targeting Reg1.  In one specific embodiment of Benson et al. describes the design of gRNA having a Reg1 targeting sequence of SEQ ID NO: 1397, this sequence is 100% identical to SEQ ID NO: 322 of the instant application.  Additionally, Benson et al. provides clear suggestion and motivation for genetically modifying T cells to comprise a reduced expression of Reg1, and further to include the reduction of an additional gene target.  See the following:
[0012] “In some embodiments, the gene-regulating system is capable of reducing the expression and/or function of ZC3H12A and at least one endogenous target gene selected from the group consisting of IKZF1, IKZF3, GATA3, BCL3, TNIP1, TNFAIP3, NFKBIA, SMAD2, TGFBR1, TGFBR2, TANK, FOXP3, RC3H1, TRAF6, IKZF2, CBLB, PPP2R2D, NRP1, HAVCR2, LAG3, TIGIT, CTLA4, PTPN6, PDCD1, and BCOR.” 
Due to the limited number of alternative genes recited in ¶ [0012], a person of ordinary skill in the art, would have immediately envisaged the modified immune effector cells comprising a gene-regulating system capable of reducing the expression and/or function of ZC3H12A and TGFBR2. (See Figure 2B).
Additionally, Burleigh et al. describes gene editing T cells to comprise a disruption of the TGFBRII gene, in one embodiment the gRNA target sequence of SEQ ID NO: 5061 is disclosed.  This sequence is 100% identical to the nucleotide sequence of SEQ ID NO: 275 of the instant invention. (See claim 9, page 100).
As stated above, the prior art provides the specific gRNA genomic target sites recited in the instant claims, and provides motivation to use these specific gRNA in a CRISPR/Cas genomic editing system to reduce the expression and/or activation of TGFBR2 and Reg-1.  Absent evidence to the contrary, commensurate in scope with the claims, a person of ordinary skill in the art at the effective filing date of the instant invention, would have expected the prior art combination to produce modified T-cells that possess the same synergistic properties as that observed in the instant application. 
Furthermore, Applicant’s argument of synergism is not convincing because a person of ordinary skill in the art would have expected that reducing the expression of both TGFBRII and Reg1 in T-cells would enhance the properties of the genetically modified cells.  This conclusion is based upon the teachings of Benson et al. (See Figure 2B; [0233]), which provides clear suggestion and motivation to reduce the expression of both TGFBRII and Reg1.  Benson et al. describes modified immune effector cells comprising a gene-regulating system capable of reducing expression and/or function of one or more endogenous target genes including ZC3H12A (Reg1), and one or more endogenous target genes selected from a group including TGFBRII. Benson et al. further teaches wherein such modification results in modified immune cells demonstrating “enhancement of one or more effector functions including increased proliferation, increased infiltration into tumors, persistence of the immune cells in a subject, and/or increased resistance to immune cell exhaustion. The present disclosure also provides methods and compositions for modification of immune effector cells to elicit enhanced immune cell activity towards a tumor cell, as well as methods and compositions suitable for use in the context of adoptive immune cell transfer therapy.” ([0007-0010]).  Therefore, the prior art provides an expectation of producing immune cells having enhanced properties by reducing the expression of both TGFBRII and Reg1.
Therefore, contrary to Applicant’s assertions, Applicant’s showing of “synergism” is not sufficient as evidence of non-obviousness. “[A]pplicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage.” Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (2019, Nature, Vol. 576, 19/26, pages 471-499) in view of Tang et al. (JCI Insight. 2020;5(4): e133977, pages 1-17; Published 02/27/2020).
Instant claim 1 recites a method for treating cancer, the method comprising administering to a subject in need thereof a population of genetically engineered T cells, wherein the genetically engineered T cells comprise: (i) a disrupted Regnase-1 (Reg1) gene; (ii) a disrupted Transforming Growth Factor Beta Receptor II (TGFBRII) gene; and (iii) a nucleic acid encoding a chimeric antigen receptor (CAR) that binds a tumor antigen.
Regarding claims 1 and 7, Wei et al. teach the use of engineered T cells comprising a disruption at the Regnase-1 locus, and which express a CAR that binds the tumor antigen CD19.  See page 472, which discloses the following: “[T]o assess the efficacy of CAR T cells against leukaemia, we used T cells that express CARs targeting human CD19 in combination with BCR–ABL1+ progenitor acute lymphoblastic leukaemia (Philadelphia-chromosome (Ph)+ B-ALL) cells that express human CD19 (human CD19–Ph+ B-ALL cells). REGNASE-1-null CAR T cells showed a therapeutic efficacy that was much stronger than that of wild-type cells, as indicated by mouse survival (Fig. 2e) and tumour burden analyses (Fig. 2f). Collectively, REGNASE-1 deletion markedly enhances the efficacy of ACT against both solid and blood cancers.” (§”Loss of REGNASE-1 improves ACT efficacy.”) (This disclosure reads on claims 19-20 since the cells expressing CD)
Additionally, Wei et al. discloses, “[R]EGNASE-1-deficient CD8+ T cells are reprogrammed in the TME (tumour microenvironment) to long-lived effector cells by enhancing BATF function and mitochondrial metabolism, thereby improving ACT (adoptive cell therapy) for cancer. (¶ 1, page 471).
Regarding claim 3, Wei et al. teach the use of the CRISPR/Cas system for gene editing Reg-1, see abstract.
Wei et al. does not teach wherein a method of treating cancer wherein the engineered CAR T cell has a disruption at both the Reg-1 and TGFBR2 loci, and wherein the CAR targets a tumor antigen.
Tang et al. teach that TGFBR2 edited CAR T cells (using the CRISPR/Cas system, see abstract) have a better in vivo tumor elimination efficacy.  Tang et al. stated, “we greatly improved the in vitro and in vivo function of CAR T cells in TGF-β–rich tumor environments by knocking out endogenous TGFBR2 and propose a potentially new method to improve the efficacy of CAR T cell therapy for treating solid tumors.” (See abstract, page 1).
Tang et al. observed that the expression of “TGF-1 negatively regulates the cytotoxic function of CAR T cells and that the inhibition level corresponds to the E/T (effector to target) ratio.”  Tang et al. also discovered that “[T]o rescue the CAR T cells from this immune suppression effect of TGF-β1, we sought to eliminate TGF-β receptor by knocking out the TGFBR2 gene in CAR T cells. Upon optimization, we achieved KO efficiency of 50%–80% (Supplemental Figure 2). Knocking out TGFBR2 did not affect the proliferation, CAR expression and T cell subtype of M28z CAR T cells (Supplemental Figure 3). Using 3 different E/T ratios, we compared the specific lysis ability of control (M28z) and TGFBR2-KO CAR T (M28z-TKO) cells and found that TGFBR2 KO could completely rescue the negative effect of TGF-β1 on tumor lysis (Figure 1D) and cytokine release (Figure 1E). These results indicate that TGF-β1 inhibits CAR T cell function
solely through activating the TGF-β receptor.”
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the instant invention to have further modified the CAR T cells of Wei et al. to comprise a disruption at both the Reg-1 and TGFBR2 locus based upon the combined teachings of Wei et al. and Tang et al.  One of ordinary skill in the art would have been motivated to further modify the CAR T cells of Wei et al. to comprise a disruption at the TGFBR2 locus because the prior art teach that the efficacy of the CAR T cells could be increased by reduction of TGFBR2 and Reg-1 expression.
Claims 1-5, and 7 stand rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Tang et al. (as applied above), and further in view of Benson et al. and Burleigh et al. (WO2019089884A2).
Regarding claim 4, Wei et al. and Tang et al. do not specifically disclose all of the gRNA sequences targeting the Reg1 or TGFBRII gene recited in these claims.
Benson et al. (US20190284553A1) describe modified immune effector cells comprising reduced expression of Regnase-1/ZC3H12A.  This reference describes the use of the CRISPR/Cas system to reduce the expression/function of ZC3H12A. See ¶ [0008].  In one embodiment Benson et al. describe a plurality of gRNA target sites, see the following ¶: [0026] “[I]n some embodiments, the present disclosure provides a modified immune effector cell comprising a gene-regulating system capable of reducing the expression and/or function of at least one endogenous target gene, wherein the gene-regulating system comprises a guide RNA (gRNA) molecule and a Cas protein or Cas ortholog, and wherein the one or more endogenous target genes is ZC3H12A, and wherein the gRNA molecule comprises a targeting domain sequence that binds to a nucleic acid sequence defined by a set of genome coordinates shown in Table 6C and Table 6D. In some embodiments, the gRNA molecule comprises a targeting domain sequence that binds to a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 1065-1509. In some embodiments, the gRNA molecule comprises a targeting domain sequence encoded by a nucleic acid sequence selected from the group consisting of SEQ ID NOs: 1065-1509.”  In one specific embodiment, the target sequence is SEQ ID NO: 1397, this sequence is 100% identical to SEQ ID NO: 322 of the instant application, recited in claim 322, see the following alignment:
SEQIDNO: 322           1 ACACCATCACGACGCGTGGG 20
                         ||||||||||||||||||||
SEQIDNO: 1397          1 ACACCATCACGACGCGTGGG 20

Burleigh et al. (WO2019089884A2) describe the use of the CRISPR/Cas9 gene editing system to target TGFBRII, in an effort to counter the effects of TGF- binding to TGFBRII.  TGFBRII activity is associated with the down-regulation of T-cell activation, proliferation, and differentiation (See pages 1-2, Background).  In one embodiment the following targeting domain of the TGFBRII gene sequence is disclosed, SEQ ID NO: 5061 of this reference is 100% identical to the nucleotide sequence of SEQ ID NO: 275 of the instant invention. (See claim 9, page 100).
SEQIDNO: 275          1 TGCTGGCGATACGCGTCCAC 20
                        ||||||||||||||||||||
SEQIDNO:5061          1 TGCTGGCGATACGCGTCCAC 20

Additionally, Burleigh et al. teach that the preferred target sites for editing include the coding region, which is selected from exon 3, exon 4, and exon 5 (See ¶ [0030], this reads on instant claim 2).
It would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant invention to combine the teachings of Wei et al. and Tang et al. with the teachings of Benson et al. and Burleigh et al. in the design of the instant invention.  One of ordinary skill in the art would have been motivated to make this modification because the prior art provides the specific gRNA genomic sites recited in the instant claims to use in a CRISPR/Cas genomic editing system to reduce the expression and/or activation of TGFBR2 and Reg-1.  It would have been obvious to substitute one known equivalent means for reducing TGFBR2 and/or Reg-1 expression for another with the expectation of producing the same or similar results.  See MPEP 2144.06 [R-6]. “Art Recognized Equivalence for the Same Purpose.”
Regarding, the cited art does not specifically describe the gRNA sequences as set forth in the instant claim 5.  Absent evidence to the contrary, the gRNA sequences recited in claim 5 are obvious variants of the prior art gRNA since they are designed to target the same sequences: (a) for Reg1 editing, the prior art teaches gRNA targeting SEQ ID NO:  1397, which is identical to SEQ ID NO: 322 of the instant invention, and (b) for TGFBRII, the prior art teaches gRNA targeting SEQ ID NO: 5061, which is identical to SEQ ID NO: 275 recited in the instant claims.  A person of ordinary skill in the art at the effective filing date of the instant invention, would have known how to design gRNA from a sequence previously disclosed in the prior art.

Claim 1, 3, 6-14, and 19-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. in view of Tang et al. as applied above, and further in view of Liu et al., Terrett et al. (WO2019/215500A1) and Stephan et al. (WO2014153114A1).
The teachings of Wei et al. in view of Tang et al. as applied above are incorporated here.  However, Wei et al. and Tang et al. do not further teach wherein the engineered T cell used for treating cancer further comprises a disruption at the TRAC, 2m, and/or the CD70 gene loci.
Liu et al. (2016; Cell Res. 2017 Jan; 27(1): 154–157) teach the design of genetically modified T-cells to express a CAR construct that is inserted into the TRAC locus. In this study, Liu et al. developed protocols to efficiently generate CAR-T cells with two (TRAC and B2M) or three genes (TRAC, B2M, and PD-1) disrupted and tested their anti-tumor functions in vitro and in vivo (see page 154, abstract). See also the following: “[W]e designed four gRNAs targeting the first exon of TRAC and four gRNAs targeting the first exon of B2M. For PD-1, we designed two gRNAs and tested one published shRNA, all targeting the first exon10. Cas9 protein (3 μg) and in vitro-transcribed sgRNA (3 μg) were mixed and then electroporated into human primary CD3+ T cells isolated from umbilical cord blood. The gene editing efficiency using each sgRNA was quantified by both surveyor assay and tracking of indels by decomposition (TIDE) analysis11, and the percentage of T cells losing the expression of each gene was quantified using flow cytometry (Supplementary information, Figure S1A, S1B, and Table S1). The gene-edited cells maintained good proliferation (Supplementary information, Figure S1B iii).”
Liu et al. teach the use of CAR T-cell therapy targeting CD19+ B cell lymphomas and leukemia. (See page 156, 2nd col., 1st ¶). (Reads on claims 12-13)
Regarding claim 14, Terrett et al. describe genetically modified T cells for treating cancer, these cells are described in the following embodiments (see pages 164-165):

    PNG
    media_image1.png
    272
    555
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    194
    516
    media_image2.png
    Greyscale

Regarding claims 10-13, all of the cited references above describe wherein the CAR T cells express a CAR targeting CD19, and further describe the administration of the CAR T cells for the treatment of a CD19 expressing cancer.   Terrett et al. describe the anti-CD19 scFv described in claim 10, see SEQ ID NO: 151-153 read on the scFv of the instant invention.  However, the scFv sequence is also disclosed in Stephan et al. (WO2014153114A1, SEQ ID NO: 21 is 100% identical to SEQ ID NO: 120 of the instant invention).  Terrett et al. also describe the anti-CD19 CAR of the instant invention comprise see SEQ ID NO: 148-149 of this reference, which read on claim 11 of the instant invention.
It would have been obvious to the person of ordinary skill in the art at the effective filing date of the instant invention to further modify the teachings of Wei et al. in view of Tang et al. with the teachings of Liu et al., Terrett et al., and Stephan et al. in the design of engineered human primary T cells according to the present invention.  One of ordinary skill in the art would have been motivated to make this modification to the engineered T cells of Wei et al. in view of Tang et al. because disrupting both the TRAC and B2M genes in these cells would make these engineered cells more accessible in CAR-T therapy.  According to Liu et al., eliminating TRAC and B2M expression in T cells would allow the use of allogeneic CAR-T cells by avoiding GVHD, and minimizing immunogenicity by blocking HLA-Is.  The use of allogenic CAR-T cells would allow the production of larger populations of engineered primary human T cells.  (Reads on claims 19-20) Furthermore, Terrett et al. teach that CAR-T cells comprising a disrupted CD70 and TRAC and B2M genes “exhibit improved T cell function including the prevention of premature exhaustion, enhanced CAR T cell expansion, and increased efficiency of cancer cell killing.”  Additionally, in some aspects the modified cells “exhibit continued, steady cell growth, relative to unedited T cells or relative to edited T cells that express CD70, as well as increased cytotoxicity and cytokine secretion (See ¶ bridging pages 1-2).  
Thus, a person of ordinary skill in the art at the effective filing date of the instant invention would have been motivated to design the genetically modified cells according to the present invention, and further to use them in the treatment of cancer.  Based upon the teachings of the cited references, the person of ordinary skill in the art would have recognized that these modifications to the engineered CAR T-cell would increase the efficacy and availability of cells for cancer immunotherapy.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699